Citation Nr: 9927397	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  95-00 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for human immunodeficiency 
virus (HIV) infection.  


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel



INTRODUCTION

The veteran served on active duty from March to November 1979 
and from November 1990 to May 1991.  He also had 11 years 
inactive service in the National Guard.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a July 1994 rating action of 
the Washington, DC Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 1997, the veteran testified 
at a personal hearing before a Member of the Board in 
Washington, DC.  A transcript of that hearing is associated 
with the record.  In April 1997, the Board remanded the case 
for additional development.  In May 1999, the Board notified 
the veteran that the Board Member who had conducted the March 
1997 hearing was no longer employed by the Board and that he 
had the right to another Board hearing.  In July 1999, the 
veteran testified at a personal hearing before the 
undersigned Member of the Board in Washington, DC.  A 
transcript of that hearing is also associated with the 
record. 


FINDING OF FACT

No competent evidence has been presented to show that the 
veteran's HIV infection is due to disease or injury which was 
incurred in or aggravated by service.  


CONCLUSION OF LAW

The claim of service connection for HIV infection is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service medical records from the veteran's first period of 
service reveal no complaints or findings pertaining to HIV.  
In July 1979, acute appendicitis was diagnosed and the 
veteran underwent an abdominal exploration with incidental 
appendectomy.  The records include the operative report 
detailing the procedure.  The appendix was noted to be 
grossly normal.  The discharge summary noted that veteran was 
hospitalized for six days, tolerated the surgical procedure 
well, and "had a smooth hospital course" postoperatively. 

Records pertaining to the veteran's second period of active 
service include the report of a May 1989 physical examination 
which noted no significant physical findings.  The reports of 
a March 1991 physical examination and medical history are 
silent for any significant defects.  

Postservice medical records include VA treatment reports 
documenting findings of painless lymphadenopathy.  In August 
1982, the veteran was noted to have a one year history of the 
same and underwent a bone marrow aspirate biopsy on both 
iliac crests.  A September 1982 chart extract noted that the 
biopsy yielded a diagnosis of reactive hyperplasia.  An 
August 1983 chart entry noted that the veteran had been seen 
for diffused lymphadenopathy since October 1982.  The 
diagnostic impression was chronic lymphadenopathy, unknown 
etiology.  

On VA examination in February 1984 in connection with another 
claim, it was noted that the veteran was being followed for 
chronic lymphadenopathy with no evidence of lymphoma.  

Private medical records include an April 1992 statement from 
the veteran's treating physician who noted that the veteran 
had been diagnosed as HIV positive in June 1988, was being 
followed in a protocol study, and was asymptomatic.  In a 
March 1993 statement, that physician offered a similar 
report, noting the veteran's history of diagnosis in June 
1988 and reporting on his current medical condition. 

The veteran presented to a VA examination in March 1994 at 
which time he related a history of surgery for a ruptured 
appendix, after which he suffered peritonitis and anemia 
which necessitated blood transfusions.  He reported that he 
had a blood transfusion with tainted blood and subsequently 
tested HIV positive.  Following physical examination, the 
diagnoses included under treatment with AZT and Interferon 
for HIV positive status and no clinical evidence of 
opportunistic disease or systemic infection.  

At a March 1997 Board hearing, the veteran testified that his 
private physician told him that his HIV virus was due to the 
blood transfusion during service.  The Board remanded the 
case in April 1997 and directed the RO to advise the veteran 
of the type of evidence necessary to complete his application 
for benefits.  In a September 1997 letter, the RO informed 
the veteran that he should submit medical evidence of a link 
between his HIV status and service.  The veteran was also 
advised to submit statements from the physicians who told him 
that his HIV virus was related to the blood transfusion 
reportedly received during service.

In a September 1997 statement, the veteran indicated that he 
had already submitted the statements, but would submit 
another.  

In an October 1997 statement, a physician noted that there is 
documentation of the July 1979 appendectomy and the veteran 
reported that he was told that he had been given a blood 
transfusion during or immediately after surgery.  The 
physician noted post-service findings which are now known to 
be consistent with established HIV infection.  The physician 
also commented that,"[o]f note, there was no abnormal 
cervical, axillary or inguinal adenopathy in pre-op physical 
of 7/26/79, which supports contention that [the veteran] was 
not HIV infected prior to surgery." (emphasis in original).

In April 1998, the RO submitted the claims folder and a 
request for an opinion to a VA physician.  The RO noted the 
veteran's contention that his HIV status was related to a 
blood transfusion during service, but pointed out that there 
was no record of a blood transfusion during the in-service 
surgery.  In an June 1998 response to the questions posed by 
the RO, the VA physician noted that an appendectomy does not 
require a blood transfusion and it was unlikely that one 
would be required.  The physician deferred an opinion 
regarding the safety of blood transfusions.

In a July 1998 letter to the RO, the veteran reiterated his 
claim regarding the blood transfusion in service and 
identified a physician who could provide a supporting 
opinion.  In a December 1998 Report of Contact, the RO noted 
that it had contacted that physician, the same physician who 
had supplied the October 1997 statement.  When contacted, the 
physician indicated that he could not professionally offer an 
opinion as to whether a blood transfusion was necessary in 
connection with the veteran's in-service appendectomy as the 
only information the physician had upon which he could rely 
was the veteran's own history.  The physician indicated that 
there was no additional information he could provide and he 
declined to provide his report in writing.  

The veteran appeared at a July 1999 hearing before the 
undersigned Member of the Board and repeated his assertions 
that his current HIV status is related to a blood transfusion 
during service.  At the hearing, the veteran submitted 
duplicate copies of medical records already considered by the 
RO.  

II.  Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  If not, his application for service connection must 
fail, and there is no further duty to assist him in the 
development of his claim.  38 U.S.C.A. § 5107 (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Alternatively, a claim may be well grounded if the evidence 
of record, regardless of its date, shows that the veteran had 
a chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder which may be competently demonstrated 
by lay observation.  Savage, 10 Vet. App. at 495.  If the 
disorder is not chronic, it may still be service connected if 
the disorder is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id. at 496-497.

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The veteran contends that he is suffering from HIV infection 
as a result of a blood transfusion during in service.  In 
this regard, such lay assertions are beyond the veteran's 
expertise (see King, supra), and the Board must look to other 
evidence of record to determine whether he has presented a 
well-grounded claim of service connection. 
Service medical records from the veteran's two periods of 
active duty service do not include any reference to his HIV 
status.  Postservice medical records note that the veteran 
first tested HIV positive in 1988.  Initially, the Board 
notes that the veteran's contention that he underwent a blood 
transfusion during service is at odds with the evidence of 
record.  Although he testified that he suffered peritonitis 
and anemia as a result of a ruptured appendix and required a 
blood transfusion, the July 1979 operative report and 
discharge summary noted that the appendix was grossly normal 
and the veteran had a "smooth" post-operative course and 
was discharged to light duty after six days.  In addition, a 
VA physician who had access to the claims folder stated that 
it was unlikely a blood transfusion would be required in 
connection with an appendectomy.  

Regardless of the manner in which the veteran became 
infected, i.e., as a result of a blood transfusion or by some 
other means, no competent medical evidence has been submitted 
to support his contention that his HIV status is related to 
service.  As a lay person, he is not competent to offer 
opinions as to the question of causation presented in this 
case.  See Espiritu, supra.  The statements submitted by the 
private physician noted that the veteran tested HIV positive 
in 1988, but did not include any comment on etiology.  The 
physician whom the veteran had specifically identified as 
supporting his assertions did not submit an opinion that the 
veteran's HIV status is related to service.  The October 1997 
statement included that physician's opinion that, based upon 
a review of the record, the veteran was not HIV infected 
prior to the July 1979 appendectomy, but did have findings 
consistent with HIV positive status after service.  The 
statement did not include an opinion as to a relationship 
between the postservice findings and service.  Thus, there is 
no competent opinion of record on the central question on 
appeal; i.e., did the veteran become infected while in 
service.  When he was contacted later, the physician 
identified by the veteran indicated that he could not offer 
an opinion as to whether the veteran had required a blood 
transfusion during service because he had only the veteran's 
own history to rely upon.  

As there is no competent evidence which relates the veteran's 
currently demonstrated HIV positive status to service, the 
Board finds that the veteran has not met his burden of 
submitting a well-grounded claim.  See Caluza; Savage, supra.  

The Board notes that the fact that VA authorized an 
examination for the veteran's claimed condition does not mean 
that the veteran, who did not fulfill his statutory 
requirements to establish a well-grounded claim, is entitled 
to the duty to assist.  Slater v. Brown, 9 Vet. App. 240 
(1996) (Whether a VA examination should be conducted under 
38 C.F.R. § 3.326 is an issue that arises only where a claim 
has already been determined to be well-grounded).

While VA does not have a statutory duty to assist a claimant 
in developing facts prior to submission of a well grounded 
claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  Subsequent to the April 1997 Board 
remand, the RO informed the veteran of the evidence needed to 
complete his application.  In addition, by this decision, the 
Board is informing the veteran of evidence which is lacking 
and is necessary to make his claim well grounded.  

Finally, the Board has considered the "benefit of the 
doubt" doctrine:  however, as the veteran's claim does not 
meet the threshold of being well grounded, a weighing of the 
merits of the claim is not warranted and the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).







ORDER

Service connection for human immunodeficiency virus (HIV) 
infection is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

 

